Citation Nr: 0019078	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss, 
claimed as secondary to an undiagnosed illness.  

3.  Entitlement to service connection for joint pain, claimed 
as secondary to an undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, 
claimed as secondary to an undiagnosed illness.  

5.  Entitlement to service connection for irritable bowel 
syndrome, diarrhea, and abdominal pain, claimed as secondary 
to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to March 
1992.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As an initial matter, the Board notes that in his substantive 
appeal of January 1999, the veteran requested that he be 
afforded a personal hearing before a Member of the Travel 
Board at the RO.  However, by a statement of March 1999, the 
veteran withdrew his hearing request.  Accordingly, the Board 
will proceed with its review of the veteran's appeal at this 
time.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently suffers from an undiagnosed illness.  

2.  There is no competent medical evidence establishing a 
nexus or link between any currently diagnosed headaches and 
the veteran's active service.  

3.  There is no competent medical evidence establishing a 
nexus or link between any currently diagnosed memory loss and 
the veteran's active service.  

4.  There is no competent medical evidence establishing a 
nexus or link between any currently diagnosed joint pain and 
the veteran's active service.  

5.  There is no competent medical evidence establishing a 
nexus or link between any currently diagnosed skin disorder 
and the veteran's active service.  

6.  There is no competent medical evidence establishing a 
nexus or link between any currently diagnosed irritable bowel 
syndrome, diarrhea, or abdominal pain, and the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for headaches, 
claimed as secondary to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for memory 
loss, claimed as secondary to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for joint 
pain, claimed as secondary to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim for service connection for a skin 
disorder, claimed as secondary to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim for service connection for irritable 
bowel syndrome, diarrhea, and abdominal pain, all claimed as 
secondary to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Also, pursuant to 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War (PGW) veteran who 
"exhibits objective indications of a chronic disability" 
(manifested by certain signs or symptoms), provided that the 
disability becomes manifest to a degree of 10 percent or more 
prior to December 21, 2001, and assuming that such disability 
cannot otherwise be attributed to any known clinical 
diagnosis.  Signs or symptoms which may be manifestations of 
undiagnosed illnesses include joint and muscle pain, and 
gastrointestinal symptomatology.  "Objective indications" 
include both objective evidence perceptible to an examining 
physician, and other non-medical indicators that are capable 
of independent verification.  See 38 C.F.R. § 3.317(a)(2) 
(1999).  Finally, to be "chronic," a disability must have 
existed for six months or more, or to have exhibited 
intermittent episodes of improvement and worsening over a 
six-month period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated upon 
a PGW etiology, four criteria must be met.  First, there must 
be proof of actual military service in the Southwest Asia 
Theater of Operations (SWATO) during the Persian Gulf War.  
Second, there must be proof of one or more signs or symptoms 
of an undiagnosed illness.  Third, the veteran must show 
proof of indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period.  Fourth, there must 
be proof that the disability is the result of an undiagnosed 
illness.  

In this case, it is uncontroverted that the veteran served in 
SWATO during the Persian Gulf War.  His service personnel 
records disclose that he was awarded the Southwest Asia 
Service Medal with three bronze service stars and the 
Liberation of Kuwait Medal.  However, other than one instance 
of a complaint of headaches secondary to a cold in February 
1998, the veteran's service medical records are completely 
negative for any indication of any of the disorders for which 
service connection is currently sought.  The service medical 
records show that the veteran waived his right to undergo a 
service separation examination.  

The record shows that pursuant to an early claim for service 
connection for reaction to PB tablets, residuals of smoke 
inhalation, and Leishmania, the veteran was scheduled to 
undergo a VA rating examination in May 1992, but that he 
failed to report at the scheduled time.  That claim was 
denied by an unappealed rating decision of June 1992.  In 
July 1997, the veteran was provided with information by the 
office of the Secretary of Defense indicating that his unit, 
the 317th Engineer Battalion, was involved in the demolition 
of Iraqi weapons at al Khamisiyah, and that he may have been 
exposed to nerve agents sarin and cycloserine.  Shortly 
afterwards, in November 1997, the veteran filed a claim for 
service connection for the following disorders, all claimed 
to have been due to an undiagnosed illness:  headaches; 
memory loss; joint pain; skin disorders; and irritable bowel 
syndrome with diarrhea and abdominal pain.  

In support of his claim for service connection, the veteran 
submitted two signed affidavits from his wife and his mother, 
both dated in March 1998.  In these affidavits, the veteran's 
wife and mother stated, in substance, that shortly after his 
discharge from service, the veteran had experienced near 
constant, chronic diarrhea, headaches, and muscle and joint 
pain.  In addition, the veteran's wife stated that the 
veteran had severe abdominal pain and that his symptoms 
continued to worsen.  She also stated that the veteran had 
missed increasing numbers of days from work.  

In February 1998, the veteran had been scheduled to undergo a 
VA rating examination to evaluate the nature and severity of 
the alleged disorders he claimed were due to an undiagnosed 
illness.  The notes appended to the rating examination 
computer printout indicate that the veteran did not appear to 
the examination because of a conflict with his work schedule.  
The veteran subsequently submitted a statement dated in 
February 1998 indicating that he wished to cancel all of his 
scheduled appointments because he had used all of his 
vacation time, and was unable to miss any more time from 
work.  He indicated that he would continue to see his private 
physician, Dr. Chronister, and that he should be provided 
with a guideline of some sort for conducting an examination 
that would meet standard criteria for rating examinations.  

In further support of his claim, the veteran submitted copies 
of clinical treatment records and medical evaluations dating 
from February through May 1998.  These records show that he 
had complained of experiencing headaches, joint pain, short-
term memory loss, and abdominal pain with diarrhea.  His 
laboratory test results were essentially within normal 
limits.  The records show that the veteran complained 
primarily of gastro-intestinal problems, and that he was 
ultimately diagnosed with an irritable bowel syndrome.  This 
diagnosis appears to have been based primarily on his 
subjective complaints, because no objective findings or other 
abnormalities were indicated in the laboratory reports.  The 
treating/examining physician did not offer any opinion with 
respect to the etiology of the veteran's diagnosed irritable 
bowel syndrome, and did not otherwise offer any opinion 
linking the veteran's symptomatology with his active service, 
to include any undiagnosed illness.  

Based on the foregoing, the Board must conclude that the 
veteran has not submitted evidence of well-grounded claims 
for service connection for headaches, memory loss, joint 
pain, a skin disorder, or for irritable bowel syndrome with 
diarrhea and abdominal pain, all claimed as secondary to an 
undiagnosed illness.  The record is clear that the veteran 
currently suffers from some form of gastro-intestinal 
complaints, diagnosed as irritable bowel syndrome.  The Board 
further acknowledges that the veteran's wife and mother have 
submitted affidavits stating that he had experienced symptoms 
including headaches, memory trouble, skin disorder, and joint 
pain following his discharge from service.  However, the 
medical evidence fails to contain any diagnosis other than 
irritable bowel syndrome.  Further, the diagnosed irritable 
bowel syndrome has not been linked by any medical evidence to 
the veteran's active service, to include any undiagnosed 
illness therein.  

Moreover, with respect to the veteran's gastro-intestinal 
complaints, such have been given a known diagnosis of 
irritable bowel syndrome, and are not merely signs or 
symptoms of an undiagnosed illness despite uncertainty as to 
the cause of the condition.  The diagnosed irritable bowel 
syndrome cannot, therefore, be attributed to an undiagnosed 
illness or "Gulf War Syndrome" under the current 
regulations.  In addition, the veteran was provided the 
opportunity to undergo a VA rating examination after his 
claim for service connection was received, but he elected to 
forego that examination in favor of being treated and 
evaluated by his private physician.  Evidence potentially 
helpful to the veteran's claims could not be considered due 
to the veteran's decision to forego a VA rating examination.  

Further, the clinical treatment records fail to show any 
complaints of or treatment for the claimed disorders prior to 
February 1998.  In short, the record does not disclose any 
objective medical evidence that the veteran's claimed 
disorders or his diagnosed irritable bowel syndrome were 
diagnosed prior to February 1998, or that he experienced 
symptoms within any presumptive period following his 
discharge from service.  See Savage, supra.  As noted, other 
than reporting the veteran's subjective complaints and 
containing a diagnosis of irritable bowel syndrome, the 
clinical treatment records submitted in support of his claim 
do not contain any diagnoses or other opinions relating to 
the disorders complained of, and do not contain any medical 
opinion establishing the required nexus between the diagnosed 
irritable bowel syndrome and active service.  Absent any 
medical opinion diagnosing the claimed headaches, memory 
loss, joint pain, or skin disorder, or a medical opinion 
establishing the required medical nexus between the diagnosed 
irritable bowel syndrome and service, service connection for 
the claimed disorders cannot be granted on a direct basis.  

Further, lay statements and affidavits by the veteran, his 
wife, and his mother that he currently experiences headaches, 
memory loss, joint pain, a skin disorder, and irritable bowel 
syndrome with diarrhea and abdominal pain, were all incurred 
secondary to an undiagnosed illness, do not constitute 
medical evidence.  As lay persons without medical training 
and expertise, the veteran, his wife, and his mother are not 
competent to address issues requiring medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 492, 494-95 
(1992).  What is missing in this case is a medical opinion, 
such as a letter from a physician, and supported by medical 
evidence and a plausible rationale, that the veteran 
currently suffers from headaches, memory loss, joint pain, 
skin disorders, and an irritable bowel syndrome with diarrhea 
and abdominal pain, that were incurred as a result of an 
undiagnosed illness or were otherwise incurred in service.  
Absent such an opinion establishing the required diagnoses 
and nexus between the claimed disorders and service, the 
veteran's claims are not well grounded, and must be denied on 
that basis.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of well-grounded claims for service connection.  The 
Board is unaware of any additional relevant evidence which is 
available which could serve to well ground the veteran's 
claims.  As the duty to assist is not triggered here by well-
grounded claims, the VA has no obligation to further develop 
the evidence.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 151 F.3d 1483 (Fed. Cir. 1997); Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The veteran, 
of course, may apply to reopen his claims with the RO at any 
time if he obtains additional medical evidence containing 
diagnoses of the claimed conditions and medical evidence 
linking those conditions to service.  

The Board further recognizes that these issues are being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claims on the merits 
while the Board has found his claims to be not well grounded.  
However, when an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches, claimed as secondary to an 
undiagnosed illness, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for memory loss, claimed as secondary to 
an undiagnosed illness, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for joint pain, claimed as secondary to an 
undiagnosed illness, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder, claimed as secondary 
to an undiagnosed illness, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for irritable bowel syndrome, including 
diarrhea and abdominal pain, all claimed as secondary to an 
undiagnosed illness, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

